DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on September 16, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-30 have been examined and rejected. This Office action is responsive to the amendment filed on August 18, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-14, 16-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenhagen et al (U.S. Patent No. 8,244,740), in view of Collins (U.S. Patent No. 7,706,740), in view of Chuchro (U.S. Patent No. 10,404,816), and further in view of Satuluri et al (U.S. Patent No. 10,795,900).

Claims 1-4, 6-10 (Method)
Claims 11-14, 16-20 (System)
Claims 21-24, 26-30 (Computer Program Product)
4-1.	Regarding claims 1, 11, and 21, Gruenhagen teaches the claim comprising: using a number of processors to perform the steps of: collecting raw user log data of a browser user, by disclosing obtaining web-browsed data associated with a user or a user device [column 6, lines 24-27].
Gruenhagen teaches transforming the raw user log data to remove data that is specific to the user..., wherein the transformed user log data comprises only general information regarding pages visited, wherein the general information comprises at least one of structure or indicies of the pages visited, by disclosing recognizing a privacy indication and identifying and deleting the initially captured web-browsed data, or a portion thereof, within the data store [column 8, lines 32-49]. Web-browsed data comprises any data related to navigation to or an action performed within a website or webpage such as a site identifier (e.g., URL or site title) associated with a visited site, an indication as to how a user arrived at a visited site, and an indication of the time or time duration a particular site is visited (e.g. a timestamp) [column 6, lines 41-54]. Information regarding how the user arrived at a visited site along with a timestamp provides an arrangement of and relations between how pages were visited by the user (i.e. structure of the pages visited).
Gruenhagen teaches wherein the general information excludes content of the pages visited, by disclosing that the web-browsed data stored includes a site identifier (e.g., URL or site title) associated with a visited site, an indication as to how a user arrived at a visited site, and an indication of the time or time duration a particular site is visited (e.g. a timestamp) [column 6, lines 41-54]. Thus, content of the pages visited is not stored.
Gruenhagen teaches... determining... a user interaction function according to only the transformed user log data, by disclosing that upon receiving a user identifier, a suggestion engine is able to reference data associated therewith to identify or determine one or more target sites comprising most recently visited sites or most frequently visited sites of the user [column 11, lines 1-12]. For private data, a privacy indication is recognized and the initially captured web-browsed data, or a portion thereof, within the data store associated with the privacy indication can be identified and deleted [column 8, lines 32-49]. The suggestion engine can avoid using a recently deleted site to provide suggestions for a target site [column 11, lines 31-34]. Thus, the suggestion engine would not use any of the initially captured web-browsed data that is considered private.
Gruenhagen teaches generating... a number of web page recommendations, by disclosing that the web-browsed data communicated in a suggested site request is used by the suggestion engine to provide suggested sites [column 10, lines 23-25; column 14, lines 39-49]. The suggested sites may be based on sites the user has frequently or recently visited [column 11, lines 12-16].
Gruenhagen teaches displaying the web page recommendations to the user on an interface, by disclosing displaying suggested sites to the user [column 12, lines 49-50].
Although Gruenhagen discloses deleting or removing web-browsed data within the data store to protect privacy [column 8, lines 32-49], Gruenhagen does not expressly teach that the removed data that is specific to the user includes logins, sign-ups, and personal dashboards. Collins discloses monitoring, recording, and reporting on consumption of selected content, as well as the state of corresponding device information and/or user information [column 9, lines 11-23] in order to generate preference data and/or a preference profile for a user [column 19, lines 30-45] for use in providing targeted content to the user [column 21, lines 41-47]. A privacy policy may be included that comprises one or more rules to determine which data may be private data and which data may be public data [column 23, line 65 to column 24, line 7]. Private data includes any data that has been determined would reveal an identity of the device user and/or the device [column 24, lines 7-11]. Using such a privacy policy, a reporter is operable to generate an external tracking report detailing and/or summarizing tracked behavior that contains more general information based on the removal of device-specific and/or user-specific information [column 24, lines 16-27]. This would help provide better targeted content while still protecting the user’s privacy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove collected log data that contain device-specific and/or user-specific information, as taught by Collins. This would help provide better targeted content while still protecting the user’s privacy. Removal of device-specific and/or user-specific information would include removal of logins, sign-ups, and personal dashboards, since they would all contain device-specific and/or user-specific information.
Gruenhagen-Collins do not expressly teach appending a number of key page mappings to the transformed user log data, wherein the number of key page mappings comprises a generic identifier referring to a type of each of the pages visited. Chuchro discloses storing browsing history data that includes web addresses of websites navigated to [column 3, line 66 to column 4, line 7]. An activity module receives the browsing history data [column 5, lines 6-9] and classifies an activity type of each website based on activity data, such as shopping, planning a trip, and so forth [column 5, lines 22-28, 37-39, 55-60]. The association between each website in the browsing history data and the activity type is stored [column 6, lines 56-59]. A suggestion model can then use the stored association to determine and provide one or more suggested websites that are related to the browsing activity [column 4, lines 42-45; column 7, lines 21-34]. This would provide more relevant suggestions to the user based on a user’s browsing history. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to append to the web-browsed data of Gruenhagen-Collins, activity type of each website browsed, as taught by Chuchro. This would provide more relevant suggestions to the user based on a user’s browsing history.
	Gruenhagen-Collins-Chuchro do not expressly teach that the user interaction function is determined by a machine learning model, that the number of web page recommendations are generated by the machine learning model, and wherein each web page recommendation has a respective probability of engagement based on the user interaction function. Satuluri discloses using historical engagement information by users to generate a model of a user’s preferences and likely behavior to provide recommendations of content that users might be interested in engaging with [column 2, line 62 to column 3, line 2]. Model parameters are trained [column 3, lines 7-22] and used to predict the likelihood that a given engagement will occur [column 3, lines 25-32]. The predictions are compared against each other to identify engagements that are predicted to be most likely to occur, and a subset of the engagements are selected and returned as recommendations of content [column 3, lines 32-44]. This would provide better recommendations to the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the suggested sites of Gruenhagen-Collins-Chuchro using a machine learning model, as taught by Satuluri. This would provide better recommendations to the user.

4-2.	Regarding claims 2, 12, and 22, Gruenhagen-Collins-Chuchro-Satuluri teach all the limitations of claims 1, 11, and 21 respectively, further comprising indexing the raw user log data, by disclosing that the stored engagement data may be indexed into matrices [Satuluri, column 3, lines 2-7].

4-3.	Regarding claims 3, 13, and 23, Gruenhagen-Collins-Chuchro-Satuluri teach all the limitations of claims 1, 11, and 21 respectively, further comprising selecting a top N subset of the number of web page recommendations according to their respective probabilities of engagement, wherein only the top N subset of web recommendations is displayed to the user, by disclosing that the predictions are compared against each other to identify engagements that are predicted to be most likely to occur, and a subset of the engagements are selected and returned as recommendations of content [Satuluri, column 3, lines 32-44].

4-4.	Regarding claims 4, 14, and 24, Gruenhagen-Collins-Chuchro-Satuluri teach all the limitations of claims 1, 11, and 21 respectively, wherein the user interaction function is learned linearly via matrix factorization, by disclosing a matrix factorization module used to generate computer models that are in turn used to make recommendations of content for a user [Satuluri, column 8, line 62 to column 9, line 10].

4-5.	Regarding claims 6, 16, and 26, Gruenhagen-Collins-Chuchro-Satuluri teach all the limitations of claims 1, 11, and 21 respectively, wherein the raw user log data is collected and stored according to a first periodic time interval, by disclosing communicating web-browsed data to the suggestion engine for storage periodically [Gruenhagen, column 9, lines 42-47].

4-6.	Regarding claims 7, 17, and 27, Gruenhagen-Collins-Chuchro-Satuluri teach all the limitations of claims 6, 16, and 26 respectively, wherein the first periodic time interval is daily, by disclosing communicating web-browsed data to the suggestion engine for storage periodically [Gruenhagen, column 9, lines 42-47].

4-7.	Regarding claims 8, 18, and 28, Gruenhagen-Collins-Chuchro-Satuluri teach all the limitations of claims 1, 11, and 21 respectively, wherein transforming the raw user log data and generating web page recommendations is performed according to a second period time interval, by disclosing generating a suggested site request for one or more suggested sites periodically, which would initiate the process of providing suggested sites [Gruenhagen, column 10, lines 1-18; Satuluri, column 8, lines 62-66].

4-8.	Regarding claims 9, 19, and 29, Gruenhagen-Collins-Chuchro-Satuluri teach all the limitations of claims 8, 18, and 28 respectively, wherein the second periodic time interval is weekly, by disclosing generating a suggested site request for one or more suggested sites periodically, which would initiate the process of providing suggested sites [Gruenhagen, column 10, lines 1-18; Satuluri, column 8, lines 62-66]. An updated model may be generated in a batch process that runs periodically (e.g., daily, weekly) [Satuluri, column 8, lines 62-66].

4-9.	Regarding claims 10, 20, and 30 Gruenhagen-Collins-Chuchro-Satuluri teach all the limitations of claims 1, 11, and 21 respectively, further comprising appending user engagement metrics to the transformed user log data, by disclosing including an indication of the time or time duration a particular site is visited as part of the web-browsed data [Gruenhagen, column 6, lines 44-54]. Data in addition to the web-browsed data may be used to determine suggested sites, including using a user identifier to reference data associated therewith to identify or determine one or more target sites comprising most recently visited sites or most frequently visited sites of the user [Gruenhagen, column 11, lines 1-12]. Such reference data is used to identify suggested sites based on sites the user has frequently or recently visited [Gruenhagen, column 11, lines 12-16].

5.	Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenhagen et al (U.S. Patent No. 8,244,740), in view of Collins (U.S. Patent No. 7,706,740), in view of Chuchro (U.S. Patent No. 10,404,816), in view of Satuluri et al (U.S. Patent No. 10,795,900), and further in view of Yu (Pub. No. US 2021/0217053).

5-1.	Regarding claims 5, 15, and 25, Gruenhagen-Collins-Chuchro-Satuluri teach all the limitations of claims 1, 11, and 21 respectively. Gruenhagen-Collins-Chuchro-Satuluri do not expressly teach wherein the user interaction function is learned nonlinearly via a multilayer perceptron. Yu discloses using deep-learning models that are trained to learn relationships between various groups of data, and that include multilayer perceptron neural networks with many hidden layers [paragraph 38]. This would provide quick predictions after training. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multilayer perceptron, as taught by Yu. This would provide quick predictions after training.

Response to Arguments
6.	The Examiner acknowledges the Applicant’s amendments to claims 1, 11, and 21.
	Regarding claim 1, Applicant alleges that Gruenhagen et al (U.S. Patent No. 8,244,740) does not teach using only the transformed user log data devoid of the content of the user’s visited pages that may include personally identifiable information when determining the user interaction function because in Gruenhagen, any user private data, although personally encrypted in HTTPS communication to the suggestion engine, is still used for generating suggestions for the user.
	Contrary to Applicant’s arguments, Gruenhagen discloses that upon receiving a user identifier, a suggestion engine is able to reference data associated therewith to identify or determine one or more target sites comprising most recently visited sites or most frequently visited sites of the user [column 11, lines 1-12]. For private data, a privacy indication is recognized and the initially captured web-browsed data, or a portion thereof, within the data store associated with the privacy indication can be identified and deleted [column 8, lines 32-49]. The suggestion engine can avoid using a recently deleted site to provide suggestions for a target site [column 11, lines 31-34]. Thus, the suggestion engine would not use any of the initially captured web-browsed data that is considered private.
	Applicant alleges that Gruenhagen does not teach that the general information in the transformed user log data specifically excludes content of the user’s visited pages. Contrary to Applicant’s arguments, the web-browsed data stored includes a site identifier (e.g., URL or site title) associated with a visited site, an indication as to how a user arrived at a visited site, and an indication of the time or time duration a particular site is visited (e.g. a timestamp) [column 6, lines 41-54]. Thus, content of the pages visited is not stored.
	Regarding the limitation “appending a number of key page mappings to the transformed user log data, wherein the number of key page mappings comprises a generic identifier referring to a type of each of the pages visited,” as has been amended to claim 1, Examiner has rejected the claim under 35 U.S.C. 103 as being unpatentable over Gruenhagen et al (U.S. Patent No. 8,244,740), in view of Collins (U.S. Patent No. 7,706,740), in view of Chuchro (U.S. Patent No. 10,404,816), and further in view of Satuluri et al (U.S. Patent No. 10,795,900). 
Similar arguments have been presented for independent claims 11 and 21 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-10, 12-20, and 22-30 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 11, and 21. However, as discussed above, Gruenhagen, in view of Collins, in view of Chuchro, and further in view of Satuluri are considered to teach claims 1, 11, and 21, and consequently, claims 2-10, 12-20, and 22-30 are rejected.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178